Case-1:19-cv-00473-DG-RER Document 23 Filed 04/22/19 Page 1 of 3 PagelD #: 182
lj |

STEVEN NATHAN

33 Whitehall! Street
14th Floor

New York, NY 10004
(646) 357-1194 Direct
646-357-1100 Main
212-480-8560 Fax
snathan@hausfeld.com

April 22, 2019

The Honorable Frederic Block

United States District Court for the Eastern District of New York
Courtroom 10C $

225 Cadman Plaza East

Brooklyn, New York 11201

Re: McNeil v. Capital One Bank, N.A., No. 1:19-cv-00473 (E.D.N.Y.)

Dear Judge Block:

Plaintiff Bob McNeil provides this letter in response to the letter of Defendant Capital One, N.A.
(“Capital One” or “Defendant”) seeking a pre-motion conference in advance of its Motion to Dismiss.
Plaintiff below addresses, and debunks, each of Capital One’s purported bases for dismissal.

Plaintiff attempted a single $43 electronic payment to Paypal, but Capital One charged two insufficient
funds fees (“NSF Fees”), for a total of $70, on that single item. The contract bars this double-fee
practice, since it expressly promises “a fee” (singular) may be charged when an “item” is returned, not
that multiple fees may be assessed each “me an item is returned. Compl. at § 43. A single item may
receive a single fee, and that “item” does not transmogrify into a new “item” when it is reprocessed a
few days later. Indeed, Capital One’s own bank statements indicate as much, since Capital One reports
this reprocessing as a “RETRY ITEM,” ze., a re-try of the original item, not a “new” item returned.
Capital One could have drafted a contract that provided it with the right to charge repeated NSF Fees
on the same item, but it failed to do so and cannot do so now unilaterally, post-injury, without notice,
and contrary to the express terms of its agreement.

Argument:
Each of Capital One’s asserted bases for dismissal of Plaintiffs claims is without merit.

First, Capital One contends that the “plain language” of the Deposit Agreement permits it to assess
a fee “each time the bank provides services for returned or overdraft items.” Capital One Pre-Motion
Letter (“Letter”) at 2 (emphasis added). But the contract does no such thing, and Capital One points
to no provision in its Account Documents permitting it to assess a fee “each time . . . [it] provides
setvices.” (emphasis added). Rather, the Deposit Agreement states: “[W]e may charge a fee for each
item returned in accordance with our current Schedule of Fees and Charges.” Compl., Ex. A at 6
(emphasis added). The Agreement explicitly promises a single fee when an item is returned. Capital
One’s contract ties fee assessment to the “item” or instruction for payment exclusively, not to the
number of times the item is reprocessed. The Schedule of Fees and Charges referenced in the Deposit
Agreement provision further supports Plaintiff: “Non-sufficient Funds (NSF) /Overdraft (OD): $35.”
This code-like disclosure also promises a single fee will be assessed and never indicates more than one
“NSF” can occur on the same item. In addition, the separate fee schedule titled “Explanation of
Vatious Key Services and Charges,” states a $35 fee will be assessed “[i]f we choose to decline a check
ot ACH transaction due to insufficient funds in your account. These transactions may be subject to

1
Case,.1:19-cv-00473-DG-RER Document 23 Filed 04/22/19 Page 2 of 3 PagelD #: 183

additional charges or penalties charged by the payee.” The second sentence states that while a declined
transaction may cause additional fees from the payee, it never says it can incur additional fees from
Capital One—another clear indication that only a single NSF Fee can be assessed per item.

To the extent that the Court may find any ambiguity in the language of the Account Documents, such
ambiguity should not be resolved in Capital One’s favor and on a motion to dismiss. “{I]t is well settled
that contractual ambiguities should be construed . . . against the drafter.” Seven Corners Shopping Ctr.
Falls Church v. Chesapeake Enterprises USA LLC, No. ‘07- CV-6332, 2009 WL 700868, at *8 (W.D.N.Y.
Mar. 13, 2009) (citation and internal quotation marks omitted). Moteover, courts “will endeavor to
give the construction most equitable to both parties instead of one which will give one of the patties
an unfair or unreasonable advantage over the other.” Matter of Friedman, 64 A.D.2d 70, 82, 407
N.Y.S.2d 999, 1006 (1978) (citation omitted). For this reason, any ambiguity should not be resolved
to permit Capital One to impose multiple fees when it reprocesses the same item ot transaction. In
any event, any ambiguity should not be resolved at the pleading stage. Peregrine Fixed Income Ltd. v. JP
Morgan Chase Bank, No. 05CIV.4351(RMB) (THA), 2006 WL 196967, at *2 (S.D.N.Y. Jan. 26, 2006)
(“In deciding a Rule 12(b)(6) motion to dismiss a breach of contract claim, the Court's role is not
to resolve ambiguities in the language of the contract.” (citation omitted)).

Second, Capital One makes the specious argument that Plaintiff's breach of contract claim fails
because he did not timely notify Capital One that he was assessed the NSF Fees. Capital One points
to two notice provisions within its account agreement to support this argument, but neither provision
requires that an accountholder ‘ “notify” Capital One of its own policy to assess improper fees. Those
provisions only require notice of “any errors, discrepancies or irregularities, including but not limited
to, unauthorized signature, alterations, improper charges, unauthorized transfer or withdrawal of
funds, nonteceipt of an expected statement, or that any deposit was not properly credited to your
account” or any “problem or etror.” Letter, Ex. 1 at ECF No. 3, 14. Neither provision references fees,
let alone requires an accountholder to notify Capital One of its own fees prior to bringing a claim. It is
logical that “fees” are not included because Capital One is already on notice of the fees it charges.
These provisions ate designed to protect Capital One from liability for events about which it would
have no knowledge absent notice. Other courts have already rejected similar arguments. See ¢.g., Smith
v. Fifth Third Bank, Case No. 1:18-cv-00464-TSB-SKB (S.D. Ohio) (April 18, 2019 Order (Dkt. 83) at
18-20); see also Arlington Video Prods. Inc. v. Fafth Third Bancorp., 569 F. App’x 379, 390 (6th Cir. 2014)
(holding that notice provision was not a contractual statute of limitations and failure to comply with
it did not warrant summary judgment on breach of contract claim). This Court should do the same.

Third, Capital One incorrectly asserts that the National Bank Act (“NBA”) preempts Plaintiff's
claims. However, it is well-settled that the NBA does not preempt state consumer protection statutes
of general application, such as GBL § 349, or contract or quasi-contractual law. States have always
enforced their general laws against national banks as long as the state laws do not interfere with the
banking business or with federal regulators’ ability to enforce federal banking laws. Cuomo v. Clearing
House Ass'n, L.L.C., 557 U.S. 519, 532-33 (2009). See also In re HSBC Bank, USA, N.A., 1 F. Supp. 3d
34, 46-48 (E.D.N.Y. 2014) (collecting cases and stating that “federal courts addressing this type of
alleged misconduct have declined to hold that state claims, based on both statutory and common law,
ate pteempted by the NBA or OCC regulations.”); Miller ». Wells Fargo Bank, N.A., 994 F. Supp. 2d
542, 552 (S.D.N.Y. 2014) (consumer protection statutes and torts have repeatedly been found by
federal courts not to be preempted by the NBA); In re LIBOR-Based Fin. Instruments Antitrust Litig., No.
11 MDL 2262 (NRB), 2015 U.S. Dist. LEXIS 149629, at *86 (S.D.N.Y. Nov. 3, 2015) (“federal law,
including the National Bank Act, is presumed not to preempt general tort law, which is the traditional
domain of state authority”).

Fourth, Capital One argues the unjust enrichment claim should be dismissed because of the written
contract between the parties. This argument should be rejected because Plaintiff is permitted to pursue
unjust enrichment in the alternative to breach of contract. See e.g. Agerbrink v. Model Serv. LLC, 155 F.

2
Case.1:19-cv-00473-DG-RER Document 23 Filed 04/22/19 Page 3 of 3 PagelD #: 184

Supp. 3d 448, 459 (S.D.N.Y. 2016) (unjust enrichment claim was not barred despite a contract between
the parties where plaintiff alleged that defendants illegally retained payments owed); Singer v. Xipto Inc.,
852 F. Supp. 2d 416, 426 (S.D.N.Y. 2012) (“While a party generally may not simultaneously recover
upon a breach of contract and unjust enrichment claim arising from the same facts, it is still
permissible to plead such claims as alternative theoties.”).

Fifth, Capital One is incorrect that the GBL § 349 claim and implied covenant claims “repackage” the
breach of contract claim. This argument ignores that Plaintiff pleads, in great detail, Capital One’s
deceptive and unfair conduct via its misrepresentations and omissions. See, e.g. Compl. at Jf] 20-24;
38-62. Thus, the complaint states a GBL§ 349 claim. See e.g. In re Checking Account Overdraft Litig., 694
F.Supp.2d 1302, 1325 (S.D. Fla. 2010) (while applying New York law, “Plaintiffs are alleging that the
actions of Defendant banks, in manipulating and reordering Plaintiffs’ debit transactions, are deceptive
and do not comply with the tetms of the contract. Plaintiffs therefore sufficiently allege a “deceptive
ptactice.”); Goldman v. Simon Property Group, Inc., 869 N.Y.S.2d 125, 129-30 (2d Dept 2008) (allegation
that fee was deceptive and not conspicuously disclosed sufficient to state a cause of action under GBL
§ 349); Negrin v. Norwest Mortg., Inc., 700 N.Y¥.S.2d 184 (2d Dept. 1999) (allegations of a bank’s

unilateral imposition of fees upon its customers state a valid GBL ¢ 349 claim). Capital One relies on
Costoso v. Bank of Am., N_A., 74 F. Supp. 3d 558, 575 (E.D.N.Y. 2015), but this authority is inapposite,
because here, unlike in Costoso, Plaintiff does plead concealment and misrepresentation.

Likewise, in contrast to the express breach claim, Plaintiffs implied breach claim is based on (1) the
discretion Capital One affords itself under the contract by the use of “may” and in unfairly defining
the term “item”; (2) that Capital One acts in bad faith and abusing its discretion; and (3) reasonable
consumers ate justified in understanding they would only be charged a single NSF Fee or OD Fee per
item. See, e.g. Compl. at [J] 20-24; 69-78. Fashoff v. Coty Inc., 634 F.3d 647, 653 (2d Cir. 2011) (implied
covenant claim stated where defendant’s arbitrary post hoc valuation deprived plaintiff the fruits of
the contract); In re HSBC Bank, 1 F. Supp. 3d at 54 (allowing claim to proceed despite HSBC’s
atgument that it had contractual authority to post debit transactions from high to low); Payday Advance
Plus, Inc. v. Findwhat.com, Inc., 478 F. Supp. 2d 496, 503 (S.D.N.Y. 2007) (implied covenant claim stated
where defendant’s actions increased its profits solely at its discretion and with no benefit to plaintiff,
which was contrary to the expectations of a reasonable person); Gutierrez ». Wells Fargo Bank, N.A.,
730 F. Supp. 2d 1080, 1113 (N.D. Cal. 2010), affd in part, rev'd in part and remanded sub nom. 7104 F.3d
712 (9th Cir. 2012) (finding good faith and fair dealing claim where bank afforded itself discretion
using the term “may”).

Further, Capital One is incorrect that Plaintiff has not alleged causation as to the GBL § 349 claim, as

causation ts inferred from the allegations describing the misrepresentations and omissions. Goldemberg
v. Johnson > Johnson Consumer Cos., 8 F. Supp. 3d 467, 480 (S.D.N.Y. 2014).

Sincerely,
¥ ]
Ss teen

Cle

33 Whitehall Street 14th Floor
New York, NY 10004
646-357-1100 Main
212-202-4322 Fax

 
  
 
